                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA

                                  CIVIL MOTION HEARING

                                                        COURT MINUTES
 3M Company,                                          BEFORE: Eric C. Tostrud
                                                         U.S. District Judge
                     Plaintiff,
                                           Case No:           20-cv-01371 ECT/KMM
 v.                                        Date:              July 14, 2020
                                           Court Reporter:    Tim Willette
 Legacy Medical Supplies, LLC, et al.,     Courthouse:        St. Paul
                                           Courtroom:         Video Conference
                     Defendants.           Time Commenced:    1:04 a.m.
                                           Time Concluded:    1:45 p.m.
                                           Time in Court:     41 Minutes

APPEARANCES BY VIDEO CONFERENCE:
Plaintiff:   John Duffey, Thomas Pack and William Petelovitch, Mason LLP

Defendants: William Skolnick, Skolnick & Joyce P.A.
            David Millstein, Millstein & Associates

HEARING ON:
MOTION for Temporary Restraining and MOTION for Preliminary filed by 3M Company.
[ECF No. 11]



PROCEEDINGS:
The motions were moved, argued and taken under advisement.

                                                                      s/ R. Morton_____
                                                                      Courtroom Deputy
